Name: Commission Regulation (EC) No 1959/94 of 27 July 1994 amending Regulation (EEC) No 2780/92 on the conditions for the grant of compensatory payments under the support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: agricultural structures and production;  cultivation of agricultural land;  agricultural policy;  economic policy;  agricultural activity
 Date Published: nan

 30. 7. 94 Official Journal of the European Communities No L 198/93 COMMISSION REGULATION (EC) No 1959/94 of 27 July 1994 amending Regulation (EEC) No 2780/92 on the conditions for the grant of compensatory payments under the support system for producers of certain arable crops to 1995/96 wine years, of permanent abondonment premiums in respect of wine-growing areas (3), as last amended by Regulation (EEC) No 1990/93 (4), and Council Regulation (EEC) No 2239/86 of 14 July 1986 on a specific common measure to improve vine-growing structures in Portugal (*), amended by Regulation (EEC) No 3208/88 (*), must be treated in the same way as land grubbed before that date ; whereas it is therefore necessary to amend Commission Regulation (EEC) No 2780/92 f), as last amended by Regulation (EC) No 1 1 45/94 ( ®) ; Whereas application of the provisions of this Regulation must under no circumstances result in an increase in the base areas ; Whereas the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EC) No 232/94 (2), and in particular Article 12 thereof, Whereas the compensatory payments referred to in Article 2 of Regulation (EEC) No 1765/92 must be restricted to certain areas which should be specified ; Whereas Article 9 of Regulation (EEC) No 1765/92 defines the land eligible for compensatory payments ; whereas, in order to take account of certain specific situa ­ tions where its provisions could have effects which are unduly restrictive, the said Article allows certain deroga ­ tions which must be administered by the Member States in accordance with their individual situations ; whereas, however, the application of those derogations may under ­ mine the effectiveness of the arrangements laid down by Regulation (EEC) No 1765/92 ; whereas, to reduce that risk, suitable measures should be laid down in order that, depending on the individual case, the total area eligible can be kept at the existing level or any appreciable increase avoided ; Whereas certain multi-annual crops should therefore be considered as being included in crop rotation in the same way as annual crops other than cereals, oilseeds and protein crops ; whereas the list of multi-annual crops concerned should be laid down ; Whereas, to the same end, areas covered by restructuring programmes may also be considered for the grant of compensatory payments ; whereas the concept of restruc ­ turing programme should be defined ; Whereas, furthermore, the concept of an appreciable increase in the agricultural area eligible must be defined on ' the basis of the need to avoid collective penalties following an overrun of the base area ; Whereas land released after 31 December 1991 under plans for the grubbing-up of vineyards approved for the 1991 /92 wine year under Council Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988/89 Article 1 Regulation (EEC) No 2780/92 is amended as follows : 1 . Article 3 is replaced by the following : Article 3 1 . For the purposes of Article 9 of Regulation (EEC) No 1765/92, the definitions of permanent pasture, permanent crops, multi-annual arable crops and restructuring programme set out in Annexes I, II and III hereto shall apply. Land on which aid has been granted under Title I of Council Regulation (EEC) No 2328/91 0 or under Council Regulation (EEC) No 3766/91 (*) shall remain eligible. 2. The area of land newly declared eligible by the Member States under a restructuring programme may not exceed the area newly declared ineligible under that programme by more than 5 % . However, the following shall not be taken into account in calculating the abovementioned increase : (3) OJ No L 132, 28 . 5. 1988, p. 3 . 0 OJ No L 182, 24. 7. 1993, p. 7. 0 OJ No L 196, 18 . 7. 1986, p. 1 . (6) OJ No L 286, 20. 10 . 1988, p. 5. 0 OJ No L 281 , 25. 9 . 1992, p. 5. (8) OJ No L 128, 20 . 5. 1994, p. 8 . (') OJ No L 181 , 1 . 7. 1992, p . 12. 0 OJ No L 30, 3 . 2. 1994, p . 7. No L 198/94 Official Journal of the European Communities 30 . 7. 94 and their reasons to the Commission by 31 March each year at the latest. If the Commission has raised no objection by 31 July of the same year, the plan shall be approved. Restructuring plans may, however, be submitted until 15 September 1994 (for the 1994 harvest). If the Commission raises no objection to a plan within one month, it shall be deemed approved. 0 OJ No L 218, 6 . 8 . 1991 , p. 1 . ( «) OJ No L 356, 24. 12. 1991 , p. 17. 0 OJ No L 132, 28 . 5. 1988, p. 3 . f) OJ No L 196, 18 . 7. 1986, p. 1 . (w) OJ No L 181 , 1 . 7. 1992, p. 21 '.  in the new German Lander, 2 500 hectares covered by agricultural land restructuring during the period 1 January to 30 June 1992 and planted with arable crops for harvest in 1993,  the remaining land covered by plans for the grub ­ bing-up of vineyards for the 1991 /92 wine year approved before 31 December 1991 under Council Regulations (EEC) No 1442/88 Q and (EEC) No 2239/86 (**) and carried out within the time limits laid down by those Regulations. 3. Under the third paragraph of Article 9 of Regula ­ tion (EEC) No 1765/92, a Member State may declare new areas eligible, either temporarily or permanently, up to a maximum of 0,1 % of its total base area. Member States shall send the Commission an annual list of authorizations granted pursuant to the first subparagraph showing the number of farmers, the areas concerned and the reasons. In duly substantiated special cases, the limit referred to in the first subparagraph may be revised in accordance with the procedure laid down in Article 23 of Regula ­ tion (EEC) No 1 766/92H ­ 4. For the purposes of the derogations referred to in the fourth paragraph of Article 9 of Regulation (EEC) No 1765/92, the Member States shall submit their plan 2. Article 4 ( 1 ) is replaced by the following : ' 1 . For the purposes of Article 10 (2) of Regulation (EEC) No 1765/92, an area of cereals or seed flax must be fully sown in line with locally recognized standards and maintained until at least the beginning of flowering in normal growth conditions.' 3 . The Annex is replaced by the Annexes hereto . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Commission Rene STEICHEN Member of the Commission 30. 7. 94 Official Journal of the European Communities No L 198/95 ANNEX I Permanent pasture and permanent crops I. Permanent pasture Non-rotational land used for grass production (sown or natural) on a permanent basis (five years or longer). II . Permanent crops Non-rotational crops other than permanent pasture that occupy the ground for five years or longer and yield repeated harvests with the exception of the multi-annual arable crops referred to in Annex II. ANNEX II Multi-annual arable crops CN code 0709 1 0 00 Artichokes 0709 20 00 Asparagus ex 0709 90 90 Rhubarb 0810 20 Raspberries, blackberries, mulberries and loganberries 0810 30 Black-, white- and red-currants and gooseberries 0810 40 Cranberries, bilberries and other fruits of the genus Vaccinium ANNEXE III Restructuring programme By restructuring programme is meant changes to the structure and/or the eligible area of a farm imposed by the public authorities.